 Case 1:17-cv-12472-DLC Document 57-15 Filed 03/08/19 Page 1 of 7




 PMOS EXHIBIT 15
    EXHIBIT 6 OF RYAN DIETZ’S
   DECEMBER 6, 2018 DEPOSITION:
USPTO DECLARATIONS RE INVENTION
Case 1:17-cv-12472-DLC Document 57-15 Filed 03/08/19 Page 2 of 7
Case 1:17-cv-12472-DLC Document 57-15 Filed 03/08/19 Page 3 of 7
Case 1:17-cv-12472-DLC Document 57-15 Filed 03/08/19 Page 4 of 7
Case 1:17-cv-12472-DLC Document 57-15 Filed 03/08/19 Page 5 of 7
Case 1:17-cv-12472-DLC Document 57-15 Filed 03/08/19 Page 6 of 7
Case 1:17-cv-12472-DLC Document 57-15 Filed 03/08/19 Page 7 of 7
